      Case 1:18-cv-08653-VEC-SDA Document 202 Filed 02/17/21 Page 1 of 5




                                                                         D. GEORGE SWEIGERT
                                                                          GENERAL DELIVERY
                       ϮͬϭϳͬϮϬϮϭ                                        NEVADA CITY, CA 95959


                                                                                February 16, 2016
Magistrate Judge Stewart D. Aaron
                                                                         EKZ^DEd͗EŽůĂƚĞƌƚŚĂŶ
U.S. District Court
500 Pearl Street                                                         &ĞďƌƵĂƌǇϮϰ͕ϮϬϮϭ͕ĞĨĞŶĚĂŶƚƐŚĂůů
New York, New York 10007-1312                                            ƐĞŶĚĚŽĐƵŵĞŶƚƐƌĞƐƉŽŶƐŝǀĞƚŽ
                                                                         WůĂŝŶƚŝĨĨΖƐĚŽĐƵŵĞŶƚƌĞƋƵĞƐƚƐ;ƐĞĞ
SUBJ: Compliance with ECF no. 195, 1:18-cv-08653-VEC-SDA                 KƌĚĞƌ͕&EŽ͕ϭϳϯ͕ĂƚϯƉĂƌ͘Ϯ;ĂͿͲ;ĞͿͿ
                                                                         ƚŽWůĂŝŶƚŝĨĨΖƐŶĞǁĂĚĚƌĞƐƐ͘
Your Honor,                                                              ^KKZZ͘
                                                                         ĂƚĞĚ͗&ĞďƌƵĂƌǇϭϳ͕ϮϬϮϭ
Change of Address Issues

1.     In anticipation of your recent ORDER (Dkt. 195) the undersigned sent a CHANGE OF
ADDRESS document to the attention of the Clerk of the Court on 2/08/2021. This document was
mailed via U.S. Priority Mail on 2/08/2020, the date of docketing of Defendant’s REPLY (Dkt.
195). This document arrived at the Court’s mail room at 11:38 a.m. on 2/10/2021 (according to
U.S. Postal Service tracking records). As of the date of this letter the Clerk has not docketed these
papers (arrived at the Court on 2/10/2021 as confirmed by tracking number).

2.     Face to face conversations have been conducted with employees of the U.S. Postal Service
by the undersigned who have provided a written statement that the undersigned’s correct mailing
address is as follows (the undersigned provides an offer of proof with this instant letter):

                       D. GEORGE SWEIGERT
                       GENERAL DELIVERY
                       NEVADA CITY, CA 95959

3.      Considering that the Clerk has not docketed this Change of Address a request is hereby
made that you kindly direct the Clerk to take the appropriate actions to update the Court records
with the proper address. The Clerk’s mailing of your recent ORDER on this date (2/16/2021) is
in error. The undersigned encourages the Court to recognize the Plaintiff’s proper address (listed
above).

4.      The undersigned Plaintiff expends nearly $8.00 (eight dollars) every time there is
communications sent to this Court. These documents are tracked by U.S. Postal Service tracking
services. Additionally, the undersigned Plaintiff expends nearly $600.00 (six hundred dollars) a
year for PACER Court Access to closely monitor the docket and track communications.
      Case 1:18-cv-08653-VEC-SDA Document 202 Filed 02/17/21 Page 2 of 5




Page two—Sweigert


5.      The commotion over the address issue has been driven by the Defendant’s open defiance
to this Court’s orders. The Defendant has claimed he is forced to mail discovery materials to the
Plaintiff. This is incorrect. The Plaintiff has communicated his willingness to receive discovery
documents via e-mail message on numerous times to the Defendant (see attached).

Clear Error of ORDER Dkt. No. 195

6.      The undersigned believes the recent issue of the ORDER (Dkt. 195) is in clear error. The
ORDER was apparently issued prematurely as it did not allow the Plaintiff to submit his REPLY
brief (Dkt. No. 196). It appears the Federal Rules of Civil Procedure (Fed. R. Civ. Proc.) Rule 27
allows the Plaintiff to file a REPLY to the Defendant’s RESPONSE (Dkt. 193). For an unknown
reason, the ORDER was issued within the time window of the seven (7) days allocated to the
opposing party to file a REPLY as articulated in Fed. R. Civ. Proc. Rule 27 (Rule 27(a)(3)(A)). It
could appear bewildering as to why the Plaintiff’s REPLY (Dkt. 196) was never considered in the
ORDER (Dkt. 195). It is also noteworthy that the REPLY (Dkt. 196) was mailed a day after (24
hours) the CHANGE OF ADDRESS was deposited with the U.S. Post Office on 2/08/2021.

7.      As you are aware, the ORDER made an incorrect determination that the Plaintiff’s mailing
address was “not valid”. Such a determination is in clear error, as the undersigned’s Motion to
Compel (Dkt. 188) included an exhibit depicting the receipt of three (3) months’ worth of recent
Court mailings. The ORDER (Dkt. 195) provides no authoritative reference on which to base any
decision or observation on what constitutes a “proper address” except for the Defendant’s
assertions, relied upon to the Court’s own detriment.

8.      As a courtesy to the Clerk’s office a copy of this letter is provided to the appropriate
Associate Justice of the U.S. Supreme Court to monitor the progress of docketing papers to avoid
the appearance of prejudicial misconduct. The undersigned cooperated fully with the wishes of
the magistrate as expressed in the ORDER (Dkt. 195) which remains undocumented by the error
of the Clerk.

Respectfully,




D. George Sweigert

(attachments)
     Case 1:18-cv-08653-VEC-SDA Document 202 Filed 02/17/21 Page 3 of 5




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via First Class mail to the following parties on the sixteenth day (16 th) of
February, two thousand and twenty-one (2021).



 Sonia Sotomayor, Associate Justice            Jason Goodman, CEO
 SUPREME COURT OF THE UNITED                   Multimedia System Design, Inc.
 STATES                                        252 7th Avenue, Apart. #6S
                                               New York, NY 10001
 1 First Street, NE
 Washington, DC 20543.




                                                                  D. GEORGE SWEIGERT
                                                                      Pro Se Non-Attorney
                                                                   GENERAL DELIVERY
                                                                 NEVADA CITY, CA 95959
        Case 1:18-cv-08653-VEC-SDA Document 202 Filed 02/17/21 Page 4 of 5




Jason Goodman<truth@crowdsourcethetruth.org>
2/15/2021 9:46 PM

I do not require your advice with regard to matters pertaining to the US Postal service or this lawsuit.



On Feb 15, 2021, at 2:47 PM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:

That's fine.

The address that the Court has is a proper registered address. That will become another issue to clarify
for the Court based on your resistance.

It is suggested you closely follow the filing papers to be docketed in the Court over the next few
days. PDF copies shall be transmitted of these filings to you via this e-mail message account and a
record provided to the Court as a courtesy to you.

You may also want to advise the Court of your present non-New York State mailing address.

Best,

D. Geo. Sweigert



On 02/15/2021 8:31 PM Jason Goodman <truth@crowdsourcethetruth.org> wrote:


Register a proper address with the court I’ll follow their directions in deadlines not yours




On Feb 15, 2021, at 2:28 PM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:

Dear Sir,

There is a three hour time difference between the East Coast and the West Coast.

You are in default on providing discovery via a court order. You must provide this court ordered discovery
or risk further sanctions by the S.D.N.Y.

A "YES or NO" answer to the transfer of discovery materials should not be that much of an
inconvenience.

The Court will be advised of your uncooperative non-compliance.

Otherwise, this e-mail address is ready to receive your transfer of discovery materials.

Best,

D. Geo. Sweigert
        Case 1:18-cv-08653-VEC-SDA Document 202 Filed 02/17/21 Page 5 of 5




On 02/15/2021 3:35 PM Jason Goodman <truth@crowdsourcethetruth.org> wrote:


I’m going to politely ask you to restrict our communications to business hours Monday through
Friday. I’ve made this exception today, on a national holiday, to inform you I am out of time for your
nonsense and game playing.



>> On Feb 14, 2021, at 12:24 PM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:

To: Jason Goodman

1. As you are well aware, the deadline for you to communicate your cooperation to produce discovery via
electronic means has come and gone.

2. After consultation with the U.S. Postal Service authorities, they have advised that this is a valid U.S.
mail address:

D. George Sweigert
General Delivery
Nevada City, CA 95959

3. The Court will be advised of this e-mail message and that you are presently "on the road" at the Port of
Charleston, S.C.

Best,

D. Geo. Sweigert



On 02/13/2021 12:48 AM Spoliation Notice <spoliation-notice@mailbox.org> wrote:


Supplemental Message

If you would care to transmit this discovery via Internet e-mail messages we can attempt that exchange
via this e-mail address.

However, if you are interested in this process, you must agree to this approach prior to midnight (PST)
2/13/2021 by return e-mail message.

Best,

D. Geo. Sweigert
